                                         Case 4:15-cv-04228-KAW Document 278 Filed 07/20/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA MARIE SNYDER,                                Case No. 15-cv-04228-KAW
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE RE
                                   9             v.                                          ISSUANCE OF A FINAL JUDGMENT
                                                                                             AS TO NATIONSTAR
                                  10     BANK OF AMERICA, N.A., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 26, 2018, Judge Laporte granted Defendant Nationstar Mortgage, LLC’s

                                  14   (“Nationstar”) motion for summary judgment. (Dkt. No. 151 at 1.) At that time, final judgment

                                  15   was not entered in favor of Defendant Nationstar and against Plaintiff Pamela Snyder.

                                  16          On July 14, 2020, Plaintiff stated that she intended to appeal the January 26, 2018 order

                                  17   granting summary judgment to Defendant Nationstar. Per Federal Rule of Civil Procedure 54(b),

                                  18   “[w]hen an action presents more than one claim for relief . . . or when multiple parties are

                                  19   involved, the court may direct entry of a final judgment as to one or more, but fewer than all,

                                  20   claims or parties only if the court expressly determines that there is no just reason for delay.”

                                  21          In the instant case, while a Rule 54(b) motion has not been filed, there does not appear to

                                  22   be a just reason for delaying the entry of a final judgment in favor of Defendant Nationstar. See

                                  23   Certain Interested Underwriters at Lloyd’s v. Bear, Case No. 15-cv-630-BTM-BLM, 2018 U.S.

                                  24   Dist. LEXIS 141970, at *7 (S.D. Cal. Aug. 21, 2018) (observing that the court could sua sponte

                                  25   certify a judgment as final). Further, Plaintiff has expressed a desire to appeal the summary

                                  26   judgment order, and the rest of the case is unlikely to be resolved in a timely manner due to the
                                  27   ongoing COVID-19 public health emergency.

                                  28          Accordingly, the Court ORDERS all parties to show cause, within 14 days of the date of
                                         Case 4:15-cv-04228-KAW Document 278 Filed 07/20/20 Page 2 of 2




                                   1   this order, why the Court should not enter final judgment in favor of Defendant Nationstar.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 20, 2020
                                                                                           __________________________________
                                   4                                                       KANDIS A. WESTMORE
                                   5                                                       United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
